DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 3, 7 and 9 are amended. Claims 13-24 are withdrawn. Claims 1-12 are examined herein.
Status of Previous Rejections
The rejection of Claim 3 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph has been withdrawn in view of the amendment.
The rejections of Claims 1-6 under 35 U.S.C. 103 as being unpatentable over Haga (US2016/0055969), and further in view of Ohashi (US 4,990,306) and Sato (US 7,948,135) have been withdrawn in view of the amendment.
The rejections of Claims 7-12 under 35 U.S.C. 103 as being unpatentable over Haga (US2016/0055969), and further in view of Ohashi (US 4,990,306) and Sato (US 7,948,135) are maintained.
Claim Objections
Claims 1 and 7 are objected to because of the following informalities:  Claims 1 and 7 recite “the metal allow powder” in line 9, which should be the metal alloy powder. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Haga (US2016/0055969), and further in view of Ohashi (US 4,990,306) and Sato (US 7,948,135).
Regarding claims 7-8, Haga teaches a Nd-Fe-B permanent magnet made by a process comprising: heating a plurality of magnetic metals to their melting point to create a metal alloy; casting the alloy; grinding the alloy into a powder; placing the alloy powder into a tube, compressing the magnetic powder and the tube and making a sintered magnet enclosed by the tube ([0060] to [0078]). Cooling is expected after the sintered magnet is produced. 
Haga does not teach applying a magnetic field to form a compact as recited in claims 1 and 7. Ohashi teaches a method of making a magnet and discloses that applying a magnetic field to magnetic powder during compaction can be used to make a magnet having anisotropic magnetic properties (Abstract). Thus, it would be obvious to one of ordinary skill in the art to apply a magnetic field to magnetic powder during compaction as taught by Ohashi in the process of Haga in order to make a magnet having anisotropic magnetic properties as disclosed by Ohashi.
Haga in view of Ohashi does not teach that melting is performed under vacuum. Vacuum melting in making rare earth magnet alloy is well-known to one of ordinary skill in the art as evidenced by Sato. Sato teaches that RTB alloy is made by vacuum melting (Col 18, Ln 30-40). Thus, it would be obvious to one of ordinary skill in the art to melt the alloy under vacuum as taught by Sato in the process of Haga in view of Ohashi in order to reduce oxidation of the magnet alloy.
Regarding the amended feature in claim 7, Haga in view of Ohashi and Sato does not teach continuously compressing the metal alloy powder and the tube as the metal alloy powder and tube are being translated, such that no magnet mold is required to form the powder-in-tube magnet. However, these limitations are process limitations in a product claim. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” See MPEP 2113 [R-9]. Since Haga in view of Ohashi and Sato teaches a permanent magnet in a tube, claim 7 is obvious over Haga in view of Ohashi and Sato.
Regarding claim 9, Haga teaches performing hot plastic working on the  magnet alloy and the tube (Abstract), which meets the limitation recited in claim 9.
The amended feature in claim 9 is a process limitation in a product claim. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” See MPEP 2113 [R-9]. Since Haga in view of Ohashi and Sato teaches a permanent magnet in a tube, claim 9 is obvious over Haga in view of Ohashi and Sato.
Regarding claim 10, Haga discloses that the tube is made of graphite (Abstract), which meets the limitation recited in claim 10. 
Regarding claims 11-12, Ohashi discloses that applying a magnetic field to the magnet alloy between poles of magnets to make a magnet with polar anisotropic orientation (Col 3, Ln 35-50; Fig. 2). Haga in view of Ohashi and Sato does not disclose that the magnets for applying a magnetic field are electromagnets. However, using electromagnets for applying magnetic field to make an anisotropic magnet is well-known to one of ordinary skill in the art. Thus, claims 11-12 are obvious over Haga in view of Ohashi and Sato.
Allowable Subject Matter
Claims 1-6 are allowed. Haga in view of Ohashi and Sato does not teach that continuously compressing the metal alloy powder and the tube as the metal allow powder and tube are being translated, such that no magnet mold is required to form the powder-in-tube magnet. 

Response to Arguments
Applicant's arguments filed 09/07/2022 have been fully considered but they are not persuasive.
The applicants argued that Haga in view of Ohashi and Sato does not teach that continuously compressing the metal alloy powder and the tube as the metal allow powder and tube are being translated, such that no magnet mold is required to form the powder-in-tube magnet. 
In response, these limitations are process limitations in a product claim. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” See MPEP 2113 [R-9]. Since Haga in view of Ohashi and Sato teaches a permanent magnet in a tube, claim 7 is obvious over Haga in view of Ohashi and Sato.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239. The examiner can normally be reached 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOWEI SU/Primary Examiner, Art Unit 1733